


Exhibit 10.360




THE PAVILION
FHA Project No. 043-22028


MODIFICATION OF MORTGAGE NOTE


Attached to and Incorporated into the Mortgage Note Executed and Delivered by
The Pavilion Care Center, LLC, an Ohio limited liability company to Red Mortgage
Capital, Inc., an Ohio corporation
dated as of November 27,2007




THIS MODIFICATION OF MORTGAGE NOTE (this "Modification of Note") is made as of
October 1, 2014, by and between THE PAVILION CARE CENTER, LLC, an Ohio limited
liability company (hereinafter called "Maker"), and RED MORTGAGE CAPITAL, LLC, a
Delaware limited liability company, successor by merger to Red Mortgage Capital,
Inc., an Ohio corporation (hereinafter called "Holder"), and approved by the
SECRETARY OF HOUSING AND URBAN DEVELOPMENT ("HUD"). This Modification of Note is
attached to and incorporated in that certain mortgage note (the "Note") dated as
of November 27, 2007, executed and delivered by Maker to Holder in connection
with the project known as The Pavilion, FHA Project No. 043-22028.


FOR AND IN CONSIDERATION OF the sum of Ten Dollars ($10.00) in hand paid and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by each of the parties hereto, the parties, for themselves
and for their respective successors and assigns, do hereby agree that the terms
of the Note to which this Modification of Note is appended are hereby amended as
follows:


1.The obligation of Maker under the Note to make monthly payments of principal
and/or interest is hereby amended (a) by replacing the phrase "with interest
from date at the rate of Five and 95/lOOths percentum (5.95%) per annum on the
unpaid balance until paid" located in the first sentence of the first paragraph
of the Note with the phrase "with interest at the rate specified herein on the
unpaid balance until paid"; and (b) by inserting in lieu of the text immediately
following such first sentence (which begins "The said principal and interest
..."and concludes"... shall be applied on account of principal"), the following:


"The said principal and interest shall be payable in monthly installments as
follows:


Interest only payable on the first day of December 2007. Commencing on the first
day of
January, 2008, monthly installments of principal and interest shall be paid in
the sum of
Fifteen Thousand and Forty Seven and 33/100 Dollars ($15,047.33) each, such
payments to continue monthly thereafter on the first day of each succeeding
month up to and including November 1, 2014. Commencing on December 1, 2014,
monthly installments of interest and principal shall be due and payable in the
sum of Thirteen Thousand Five Hundred Fifty-Two and 671100 Dollars ($13,552.67),
each such payments to continue

                        1

--------------------------------------------------------------------------------










monthly thereafter on the first day of each succeeding month until the entire
indebtedness has been paid in full. In any event, the balance of the principal
(if any) remaining unpaid, plus accrued interest, shall be due and payable on
June 1, 2022. The installments of principal and interest shall be applied first
to interest at the rate of five and 95/100ths per centum (5.95%) per annum up to
and including October 31, 2014, and thereafter at the rate of Four and 16/l00ths
per centum (4.16%) per annum, upon the principal sum or so much thereof as shall
from time to time remain unpaid and the balance thereof shall be applied on
account of principal.


2.The Rider to Mortgage Note attached to and made a part of the Note is hereby
deleted, and the Rider to Mortgage Note attached hereto, and dated as of even
date herewith, is substituted therefor.


3.The Note is hereby amended so that all references to the "Mortgage" or
"mortgage" contained in the Note shall be deemed to be references to the
Mortgage securing the Note, as modified by that certain Modification Agreement
of even date herewith by and among the Maker, the Holder, and HUD (the
"Modification Agreement").


4.Maker hereby acknowledges and affirms to the Holder that, as of the Effective
Date, there are no counter-claims, defenses, or set-offs, whether legal or
equitable, to Maker's obligations under the Note, as amended, and Maker hereby
waives the right to raise or assert any such defenses, set-offs, or
counter-claims, as well as any and all other claims, which Maker has, had, or
may have had against Holder with respect to any matter or claim based upon any
act, event, occurrence or omission occurring or arising prior to the Effective
Date.


5.Maker hereby acknowledges and affirms to the Holder that, as of the Effective
Date, Maker is in compliance with all of Maker's obligations under the Note.


6.From and after the Effective Date, the Note, all amendments to date, and this
Modification of Note shall be taken and read together as one, single and
continuing instrument evidencing a single debt owed by the Maker to the Holder
in the amount set forth in the Note, as may be unpaid from time to time. Nothing
contained herein shall be taken or construed to create a novation or new
agreement by and between the Maker and the Holder, it being the intention of the
parties solely (a) to reduce the per annum rate of interest applicable under the
Note, (b) to revise the amount of monthly installments of principal and interest
payable thereunder as a result of such reduction in interest rate so as to
reamortize in full the outstanding principal balance of the loan evidenced by
the Note over the remaining term thereof, and (c) to revise certain other
provisions of the Note, as reflected by this Modification of Note, and for no
other purpose. Furthermore, nothing herein contained shall in any way impair the
Note or the security now held for such indebtedness, or alter, waive, annul,
vary, or affect any provision, condition, or covenant therein except as herein
provided, nor affect or impair any rights, powers, or remedies of the Holder
under the Note, it being the intent of the parties that the terms and provisions
of the Note shall continue in full force and effect except as modified hereby.





                        2

--------------------------------------------------------------------------------




7.Notwithstanding anything herein contained, if any one or more of the
provisions of this Modification of Note shall for any reason whatsoever be held
to be illegal, invalid, or unenforceable in any respect, such illegality,
invalidity, or unenforceability shall not affect any other provision of this
Modification of Note, but this Modification ofNote shall be construed as if such
illegal, invalid, or unenforceable provision had never been contained herein.


8.Maker and Holder agree to execute such other documents as may be necessary to
implement the terms and provisions of this Modification of Note, and the
transaction evidenced hereby, including but not limited to the Modification
Agreement.


9.The Note, as amended by this Modification of Note, may not be further amended
except by an instrument in writing executed by each of the parties hereto.


10.This Modification of Note shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.


11. Maker and Holder acknowledge and agree that the terms of this Modification
of Note and the Modification Agreement are subject to and contingent upon the
approval thereof by HUD, which approval shall be evidenced by the written
consent on behalf of HUD affixed to this Modification of Note and to the
Modification Agreement, and further acknowledge and agree that the terms of this
Modification of Note and the Modification Agreement shall not be deemed
effective unless and until (i) HUD executes the consents as aforesaid and (ii)
the Modification Agreement is recorded in accordance with the terms thereof (the
date on which the Modification Agreement is so recorded is sometimes referred to
herein as the "Effective Date").


12.    This Modification of Note may be executed in any number of counterparts
and all counterparts shall be construed together and shall constitute but one
agreement.


IN WITNESS WHEREOF, Maker, Holder, and HUD have executed this Modification of
Note as of the date first set forth above.








[Remainder of page intentionally left blank. Counterpart signature pages
follow.]





                        3

--------------------------------------------------------------------------------








COUNTERPART SIGNATURE PAGE TO MODIFICATION OF NOTE






MAKER:


THE PAVILION CARE CENTER, LLC,
an Ohio limited liability company






                
 
 
 
By
/s/ David Rubenstein
 
David Rubenstein, Manager






























































                        4

--------------------------------------------------------------------------------










COUNTERPART SIGNATURE PAGE TO MODIFICATION OF NOTE




HOLDER:


RED MORTGAGE CAPITAL, LLC,
a Delaware limited liability company,
successor by merger to Red Mortgage Capital, Inc., an Ohio corporation






                
 
 
 
By
/s/ Jeffrey N. Leeth
 
Jeffrey N. Leeth, Director


























































                        5

--------------------------------------------------------------------------------
















COUNTERPART SIGNATURE PAGE TO MODIFICATION OF NOTE




THE PAVILION
FHA Project No.043-22028






CONSENT TO MODIFICATION OF NOTE:


The undersigned hereby consents to and approves
the foregoing Modification of Mortgage Note as of the date first set forth
above.


SECRETARY OF HOUSING AND URBAN
DEVELOPMENT, acting by and through the Federal Housing Commissioner






 
 
By:
/s/ Carol S. Jun
Title:
Authorized Agent
 
Office of Residential Care Facilities
























                        6

--------------------------------------------------------------------------------




RIDER TO MORTGAGE NOTE


This Rider to Mortgage Note (this "Rider"), made as of October 1, 2014, is
attached to and made a part of the Mortgage Note (the "Note") dated as of
November 27, 2007, from The Pavilion Care Center, LLC, an Ohio limited liability
company (hereinafter called "Maker"), to Red Mortgage Capital, Inc., an Ohio
corporation , now known as Red Mortgage Capital , LLC, a Delaware limited
liability company , successor by merger ("Original Lender").


1.Prepayment. (a) Except as hereinafter set forth, Maker shall not have the
right to prepay the indebtedness evidenced hereby in whole or in part at any
time. Maker shall have the right, on or after November 30, 2014 (the "Lockout
Termination Date") to prepay the indebtedness evidenced hereby in whole or in
part on the last business day of any calendar month on or after such date during
the term hereof upon at least thirty (30) days prior written notice to the
holder of this Note, which notice shall specify the date on which the prepayment
is to be made, the principal amount of such prepayment and the total amount to
be paid. Such total amount shall include interest accrued through and including
the last day of the month in which the prepayment is made. In the event of any
prepayment of principal at any time on or after the Lockout Termination Date,
the Maker shall concurrently pay to the holder of this Note (i) interest on the
amount prepaid through and including the last day of the month in which the
prepayment is made and (ii) a prepayment premium equal to the following
designated percentages of the amount of the principal of this Note to be so
prepaid with respect to any prepayment which occurs during the following
indicated time periods:


Time of Prepayment                            Prepayment Premium


from
November 30, 2014
through November 29, 2015
10.0%
from
November 30, 2015
through November 29, 2016
9.0%
from
November 30, 2016
through November 29, 2017
8.0%
from
November 30, 2017
through November 29, 2018
7.0%
from
November 30, 2018
through November 29, 2019
6.0%
from
November 30, 2019
through November 29, 2020
5.0%
from
November 30, 2020
through November 29, 2021
4.0%
from
November 30, 2021
through November 29, 2022
3.0%
from
November 30, 2022
through November 29, 2023
2.0%
from
November 30, 2023
through November 29, 2024
1.0%
from
November 30, 2024
and thereafter
0.0%





Notwithstanding any partial prepayment of principal made pursuant to the
privilege of prepayment set forth in this Note, without the prior written
consent of the holder of this Note (which consent such holder shall have no
obligation to give), the Maker shall not be relieved of its obligations to make
scheduled monthly installments of principal and interest as and when such
payments are due and payable under this Note .








R-1



--------------------------------------------------------------------------------












(b)    Notwithstanding any prepayment prohibition imposed and/or premium
required by this Note with respect to prepayments made prior to November 30,
2023, the indebtedness evidenced by this Note may be prepaid in whole or in part
on the last business day of any calendar month without the consent of the holder
of this Note and without prepayment premium if the Federal Housing Commissioner
(the "Commissioner") determines that prepayment will avoid a mortgage insurance
claim and is therefore in the best interests of the Federal Government. The
holder of this Note understands that the Commissioner would consider exercising
its right to override the prepayment prohibition and/or prepayment premium
contained herein only upon satisfaction of all of the following terms and
conditions:


(i)Maker has defaulted under this Note and the Commissioner has received notice
of such default, as required by 24 C.F.R. §207.256;


(ii)The Commissioner determines that the project financed with the proceeds of
this Note has been experiencing a net income deficiency, which has not been
caused solely by management inadequacy or lack of interest by Maker, and which
is of such magnitude that Maker is currently unable to make required debt
service payments, pay all project operating expenses and fund all required HUD
reserves;


(iii)The Commissioner fmds there is reasonable likelihood that Maker can arrange
to refinance the loan evidenced by this Note at a lower interest rate or
otherwise reduce the debt service payments through partial prepayment; and


(iv)The Commissioner determines that refinancing the loan evidenced by this Note
at a lower rate or partial prepayment is necessary to restore the said project
to a financially viable condition and to avoid an insurance claim.


(c)    Notwithstanding the provisions of Paragraph l(a) above, the provisions of
Paragraph l(a) shall not apply, and no prepayment premium shall be collected by
the holder of this Note, with respect to any prepayment which is made by or on
behalf of the Maker from insurance proceeds as a result of damage to the
mortgaged premises or condemnation awards which, at the option of the holder of
this Note, may be applied to reduce the indebtedness of Maker evidenced hereby
pursuant to the terms and provisions of the security instrument securing this
Note (the "Mortgage") of even date with the Note, given by Maker to the original
holder of this Note to secure said indebtedness. Any prepayment made pursuant to
this Paragraph 1(c) shall be deemed to have been made on the last day of the
month in which such payment is received by holder and shall include interest on
the amount prepaid through and including the last day of the month in which the
prepayment is made.


(d)    Notwithstanding the provisions of Paragraph l(a) above, the provisions of
Paragraph l(a) shall not apply, and no prepayment premium shall be collected by
the holder of this Note, in the event that the maximum principal amount of this
Note is reduced (or a partial prepayment is made) solely as the result of a
mortgage reduction (or a partial prepayment) required by the Commissioner based
upon any cost certification or other report required to be provided by




R-2



--------------------------------------------------------------------------------




the Maker to the Commissioner subsequent to the date hereof. Any prepayment made
pursuant to this Paragraph 1(d) shall be deemed to have been made on the last
day of the month in which such payment is received by holder and shall include
interest on the amount prepaid through and including the last day of the month
in which the prepayment is made.


2.    Late Charges. In the event any installment or part of any installment due
under this Note becomes delinquent for more than fifteen (15) days, there shall
be due, at the option of the holder of this Note, in addition to other sums due
hereunder, a late charge in an amount equal to two percent (2%) ofthe amount of
principal and/or interest so delinquent. Whenever, under the law of the
jurisdiction where the property is located, the amount of any such late charge
is considered to be additional interest, this provision shall not be effective
if the rate of interest specified in this Note, together with the amount of the
late charge, would aggregate an amount in excess of the maximum rate of interest
permitted and would constitute usury.


3.    Method of Payment. All payments to reduce the principal balance hereunder,
other than regularly scheduled payments of principal, and all late charges and
other amounts required to be paid hereunder, other than regularly scheduled
installments of interest, shall be made to the holder of this Note in
immediately available Federal Funds. Payments received after 12:00 noon Eastern
time will be deemed to have been received on the next following business day.


4.     Non-Recourse. Notwithstanding any other provision contained in this Note,
it is agreed that the execution of this Note shall impose no personal liability
on the Maker hereof for payn}ent of the indebtedness evidenced hereby, and, in
the event of a default, the holder hereof shall look solely to the "Collateral"
(defined below) in satisfaction of the indebtedness evidenced hereby and will
not seek or obtain any deficiency or personal judgment against the Maker hereof
except such judgment or decree as may be necessary to foreclose or bar its
interest in the Collateral, except as set out in the Mortgage. As used herein,
"Collateral" shall mean and include (i) the property subject to the Mortgage,
including, but not limited to, the land, improvements, equipment, personal
property, and appurtenances thereto, and the rents, issues, and profits thereof,
as set forth in said Mortgage and (ii) the collateral described in the Security
Agreement of even date with the Note given to further secure the Note.


[Signature Page to Follow]
































R-3        





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned Maker has executed this Rider as of the date
first above written.


THE PAVILION CARE CENTER, LLC,
an Ohio limited liability company




 
 
 
By
/s/ David Rubenstein
 
David Rubenstein, Manager



















































































R-4

